t c memo united_states tax_court wayne baseball inc petitioner v commissioner of internal revenue respondent docket no 15966-98xx filed date john k graham and david j nagle for petitioner mark a ericson for respondent memorandum opinion cohen chief_judge respondent determined that wayne baseball inc petitioner does not qualify as a sec_501 charitable_organization and therefore is not exempt from federal taxation under sec_501 pursuant to sec_7428 and title xxi of the tax_court rules_of_practice and procedure petitioner seeks a declaratory_judgment that it is a gualified organization under sec_501 the administrative record which includes all the facts upon which respondent made the final adverse determination was submitted to the court under rule b unless otherwise indicated all section references are to the internal_revenue_code in effect at the time the petition was filed and all rule references are to the tax_court rules_of_practice and procedure background petitioner is a nonprofit delaware corporation whose principal activity is the sponsorship of a highly competitive amateur baseball team the team plays almost exclusively in delaware county pennsylvania home games are played on a local high school field and petitioner does not charge admission to spectators who come to watch the games rach year the team holds a series of spring tryouts from which approximately players are selected to make up the roster for a 40-game season the typical player is over the age of and either has competed or currently competes at the collegiate baseball level the roster also includes several younger players between the ages of and hach player possesses a high degree of skill in the game of baseball at the time the administrative record was compiled one younger player was in the process of trying out for the u s national baseball team which competes in the olympic and pan-american games also included on the team are several perennial veteran players who are in their later 20's in addition to being players these older team members serve as mentors who instruct and assist in the development of their younger teammates two of the veteran players also serve on petitioner's board_of directors of the team members have experience playing in the professional minor leagues the team does not have a formal instructional program to improve player performance the team relies instead on informal interaction between the players in giving each other advice and on self-taught hands-on training that occurs in game situations on their own time and initiative two players have assisted local high school athletes in the game of baseball but this extracurricular coaching is not sponsored by petitioner petitioner sponsors the team by supplying uniforms equipment umpire fees insurance league fees and miscellaneous expenses the expenses of the team run typically between dollar_figure and dollar_figure per year a substantial amount of petitioner's proceeds come from contributions made by charles t freeman freeman freeman is president of petitioner a director on petitioner's board and also volunteers as the general manager of the team on date petitioner submitted a form_1023 application_for recognition of exemption under sec_501 respondent issued an initial adverse determination on date petitioner appealed to the internal_revenue_service office of appeals which gave a final adverse determination on date denying tax-exempt status to petitioner under sec_501 respondent's reasons for denial stemmed from his conclusion that petitioner is not operated exclusively for exempt purposes in that a substantial portion of the purposes and activities of petitioner is social and recreational and inconsistent with the sec_501 c exemption petitioner challenges that finding in this action for declaratory_judgment discussion petitioner bears the burden of proving that it is a sec_501 organization rule c a a statute creating an exemption must be strictly construed see 19_tc_1146 7_tc_1449 sec_501 provides tax-exempt status for organizations described in sec_501 sec_501 includes the following organizations c corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in any political campaign on behalf of any candidate for public_office the theory behind the exemption is that the government is compensated for the loss of revenue by its relief from the financial burden that would otherwise have to be met from public funds and that the government realizes benefits resulting from private promotion of the general welfare see h rept 75th cong 3d sess c b part sec_501 sets forth three requirements for an organization to be exempt the corporation must be organized and operated exclusively for exempt purposes no part of the net_earnings of the corporation may inure to the benefit of any shareholder or individual and the corporation must not engage in political campaigns or to a substantial extent in lobbying_activities see 73_tc_144 affd 696_f2d_757 10th cir only the first requirement is at issue in this case respondent concedes that petitioner is organized exclusively for exempt purposes within the meaning of sec_501 c therefore the only remaining question is whether petitioner is operated as a sec_501 organization the operational_test requires the activities of an organization to be primarily those that accomplish an exempt_purpose as described in sec_501 see sec_1 c -1 c income_tax regs a single substantial nonexempt purpose will disqualify an organization despite the importance of its exempt_purpose see 326_us_279 if an organization serves private rather than public interests it also will not meet the operational_test see sec_1 c -1 d income_tax regs petitioner contends that it operates exclusively for one or more exempt purposes within the meaning of sec_501 and does not further private interests in support of this assertion petitioner relies on hutchinson baseball enters inc v commissioner supra pincite which held that the promotion of amateur baseball is an exempt_purpose respondent argues that petitioner does not gualify under sec_501 because more than an insubstantial part of the activities of petitioner furthers nonexempt social and recreational interests of its members respondent relies on the similarities of this case to media sports league inc v commissioner tcmemo_1986_568 which denied exempt status to an amateur sports league sec_501 exempt purposes are those of a charitable character and are not limited to the classifications enumerated by the statute see hutchinson baseball enters inc v commissioner supra pincite the term charitable embraces 'any benevolent or philanthropic objective not prohibited by law or public policy which tends to advance the well-doing and well- being of man ' id pincite in hutchinson baseball enters inc we held that promotion advancement and sponsorship of amateur baseball are exempt purposes under sec_501 see id the organization in hutchinson baseball enters inc sponsored a highly skilled adult amateur baseball team it also leased and maintained baseball fields for_the_use_of little league teams a local community college team american legion teams anda baseball camp in addition the organization provided coaches for the little league teams and baseball camp see id pincite the court held that these activities as a whole advanced amateur baseball in the hutchinson community see id pincite in media sports league inc the court addressed a similar issue but concluded that a corporation is not a sec_501 c organization when its activities solely sponsor sports games for novice adult amateur athletes we distinguished the organization in media sports league inc from the organization in hutchinson baseball enters inc as follows in hutchinson we found the organization's predominant motivation for engaging in its activities was the furtherance of amateur athletics the organization provided coaching and instruction for children and recruited only top amateur baseball players to play on the team it sponsored the organization also hired a coach general manager and trainer to work with the team petitioner in contrast provides no formal or ongoing instruction to its members has no skill regquirements for eligibility to play in its leagues and does not require members to participate in any of its activities petitioner also provides facilities and equipment for its members an organization may engage in a particular activity for exempt and nonexempt purposes but the operational_test will be satisfied only if the taxpayer is operated exclusively for one or more of the exempt purposes specified in the statute although we believe that the furtherance of amateur athletics is one of petitioner's goals we find that a substantial purpose was to further the social and recreational interests of its members we have repeatedly held that organizations whose activities are directed substantially toward social and recreational purposes are not eligible for sec_501 status media sports leaque inc v commissioner supra citations omitted we conclude that petitioner is unlike the organization in hutchinson baseball enters inc and indistinguishable from the organization in media sports leaque inc in hutchinson baseball enters inc the activities of the organization primarily promoted baseball in the surrounding community by maintaining a baseball field for the public and providing coaches for little league teams and baseball camp hutchinson baseball enters inc v commissioner supra pincite in contrast the only activity sponsored by petitioner is the operation of the adult amateur baseball team as in media sports league inc the primary beneficiaries of petitioner are the individual team participants including the player directors and freeman who serves as the team manager the team furthers their social and recreational interests and on balance this nonexempt purpose was substantial in comparison to petitioner's promotion of the game of baseball to the surrounding community allowing spectators to watch the games free of charge is incidental to the purpose of providing a team for the enjoyment recreation and social interaction of the players and although two players on their own have taken the initiative to teach baseball to several local youths petitioner does not sponsor those activities therefore petitioner does not benefit its community in a way comparable to the charitable activities described in hutchinson baseball enters inc v commissioner supra pincite for the reasons stated we conclude that petitioner is not operated as a sec_501 organization we have considered the other arguments of petitioner and they are addressed by the consideration of nonexempt purposes or otherwise lack merit decision will be entered upholding respondent’s determination
